O’Brien, J.
As to defendant Delos E. Culver, no copy of the order and the papers upon which the same was granted having been served upon him, if he should not appear, his attendance cannot be compelled. In this connection, I am inclined to the view expressed in Riddle v. Cram, 3 Abb. N. C. 117, note, that service upon the attorney alone furnishes the court with no authority to compel the defendant’s attendance by attachment, or to punish him for his non-attendance. 27o necessity exists for setting aside the order, therefore, as to Culver. If he should appear, his examination can be taken. If he should neglect or refuse to appear, an order for his examination must be served personally upon him.
As to the other defendants, I am of opinion that the papers disclosed sufficient grounds to warrant an examination, which, however, in view of the character of the alleged cause of action, should be restricted to such matters as are material and necessary. The motion to vacate the order as to defendants Kirkland and Ann L. Culver is denied, the examination to be limited to *168the following queries, namely: First, to show whether or not the plaintiffs were original subscribers to the securities, or whether the same at that time were the property of the defendants; second, the facts as to the contracts between the construction company and the railway company, and the relation of the defendants thereto; third, as to whether the money paid by plaintiffs for the bonds were applied to the construction of the road, or were retained by them.
Ordered accordingly.